          Case 1:19-cv-02607-EGS Document 8 Filed 09/16/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
GUY SNODGRASS,                       )
                                     )
      Plaintiff,                     )                 Civil Action No. 1:19-cv-02607 (EGS)
                                     )
v.                                   )
                                     )
DEPARTMENT OF DEFENSE,               )
                                     )
      Defendant.                     )
____________________________________)


                                    JOINT STATUS REPORT

       This action concerns the publication of a book by Plaintiff Guy Snodgrass, the manuscript

for which was submitted for prepublication review by Defendant Department of Defense. On

Tuesday, September 3, 2019, Plaintiff filed a motion for a preliminary injunction. At a status

conference on Monday, September 9, 2019, counsel for Defendant represented that DoD was close

to completing its review of the manuscript and expected to finish that review by the end of the

week. On Wednesday, September 11, 2019, DoD notified Mr. Snodgrass of the completion of its

review, with minor redactions. On Thursday, September 12, 2019, Mr. Snodgrass notified DoD that

he would honor all the redactions. Subsequent to these developments, the parties are engaging in

active discussions on their impact on the litigation. The parties intend to continue these discussions

in good faith and to notify the Court as to the outcome. The parties therefore propose to provide a

further joint status report on Wednesday, September 25, 2019 and request that all case deadlines be

held in abeyance pending the submission of that status report.




                                                  1
          Case 1:19-cv-02607-EGS Document 8 Filed 09/16/19 Page 2 of 2



Dated: September 16, 2019                  Respectfully submitted,


/s/ Mark S. Zaid [with permission]         JOSEPH H. HUNT
Mark S. Zaid, Esq.                         Assistant Attorney General
D.C. Bar #440532
Mark S. Zaid, P.C.                         ANTHONY J. COPPOLINO
1250 Connecticut Avenue, N.W.
Suite 700                                  Deputy Director, Federal Programs Branch
Washington, D.C. 20036
(202) 454-2809                              /s/ Brigham J. Bowen
(202) 330-5610 fax                         BRIGHAM J. BOWEN
Mark@MarkZaid.com                          Senior Trial Counsel
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, DC 20005
                                           Telephone: (202) 514-6289
                                           Facsimile: (202) 616-8470
                                           Email: Brigham.Bowen@usdoj.gov

                                           Counsel for Defendants




                                       2
